DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Correction Letter Regarding Last Office Action
In response to applicant's request regarding the last Office action that the illegible copy of the cited reference (Chen et al., “A 62mW Stereo Class-G Headphone Driver with 108dB Dynamic Range and 600μA/Channel Quiescent Current”, 2013 IEEE International Solid-State Circuits Conference, pp. 181-184), caused delay in response, the following corrective actions are taken.
1. The short statutory period for reply of this office action is set for 1 MONTH and will be started to begin with the mailing date of this letter.
2. A clear legible copy of the said NPL is electronically mailed to the applicant through email provided by the applicant pursuant the permission from the applicant to communicate over email.
Please see MPEP §710.06 for detail guidelines for “Situations When Reply Period Is Reset or Restarted”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“A 62mW Stereo Class-G Headphone Driver with 108dB .
Regarding claims 1-2, 6 and 11, Chen (i.e. FIG. 10.6.4) discloses a power amplifier (10) as well as a method of power amplification comprising:
a first amplifier (11c, denoted as ‘Main’); and:

    PNG
    media_image1.png
    881
    872
    media_image1.png
    Greyscale

Fig. 10.6.4. of Chen reproduced for ease of reference.

Regarding claims 2, 6, Chen further teaches in Fig. 10.6.5 that the auxiliary amplifier (12a) is configured to ramp a power amplifier output from ground to an offset voltage by means of the driver output being connected to the auxiliary stage output using a variable resistance switch (SR) to settle the offset, p. 181, right col., 2nd par., lines 11-13, (which inherently ramps to the offset voltage from ground because of the variable resistance) to reduce a pop and/or click (PCN suppression, p. 181, right col., 2nd par).
Per claims 3 & 11, Chen’s audio amplifier further comprising a switch (denoted by SR in Fig. 10.6.4 as shown above) hence has a means for switchably coupling between the auxiliary amplifier (12a) and a power amplifier (11c) output and per claims 7, 8 & 12, Chen also teaches decoupling the first amplifier (11c) of the power amplifier or the auxiliary amplifier (12a) of the power amplifier from the shared feedback loop via a switch and per claims 4, 8 & 13, further comprising a wave generator (Digital Sequencer, 13) configured to control operation of the switch (SR and also for controlling the operation of other switches). 
Allowable Subject Matter
Claims 5, 9-10 and 14 are objected to as being dependent upon a rejected base claims 1, 8 and 11 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art, Lee et al. (US 2015/0237438) made of record and not relied upon is considered pertinent to applicant's disclosure. Lee teaches as related art in Figs. 1-4 a detailed analysis of an audio power amplifier (10) having a first amplifier (11c, denoted as ‘Main’); and an auxiliary amplifier (12a, denoted as ‘Aux’), the first amplifier (11c) and the auxiliary amplifier (12a) having a shared feedback loop (during the timing segment t5-t6, when digital sequencer 13 let all control signals S1 through B3 on, the feedback loops MFL and AFL are shared by both the main and the auxiliary amplifier). However, as a further development of the auxiliary amplifier in Fig. 5, Lee teaches auxiliary stage with no amplifier but a resistor (Ra).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HAFIZUR RAHMAN/Examiner, Art Unit 2843